DETAILED ACTION
This non-final action is in response to RCE filed on December 23, 2021. In this RCE, claims 1 and 3-5 have been amended. Claims 1-5 are pending, with claims 1, 4 and 5 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Response to Arguments
Claim Objection
Claim objection has been withdrawn in view of amended claim.
Claim Rejection Under 35 U.S.C. §103
Applicant's arguments filed December 23, 2021, with regards to claims 1, 4 and 5 have been fully considered but they are not persuasive. 

The feature “the second device is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number” is a distinction over Radhakrishnan, and thus over its combination with Kakio (remark pgs. 5-6).
The examiner respectfully disagrees. Kakio in view of Radhakrishnan teaches the limitation above. 
For claim interpretation, per Fig. 3 and its description on page 4 lines 22-30 in specification of the application, the mediation unit 22 of client PC 20 transmits the transmission request to the local printer 30b through the USB cable. Therefore, the second device [local printer 30b] is opening a second port [USB port] corresponding to the second port number [port number 50161 of Mediation Unit 22] without opening a first port corresponding to the first port number [port number 161 of Response Unit 21]. 
Kaiko teaches devices 40 [second device] is locally connected to the relay manager 20 [first device] through a USB cable compatible with the USB (Universal Serial Bus) standard (see Kaiko Fig.1 and Paragraph 18 and 46). These disclosure of Kaiko is similar to the claim interpretation above, therefore, Kaiko implicitly teaches that device 40 [second device] is opening a USB port corresponding to a port number of Network Communication Interface 24 without opening another port corresponding to another port number. Radhakrishnan teaches that at first, a first port is selected for sending request message. If no response is received, a second port is selected for sending the request message the second port number and the first port number (see Radhakrishnan Fig. 19 and paragraph 200). Kakio in view of Radhakrishnan teaches that device manager 10 [of Kakio] sends discovery packet to a second port of relay manager 20 when no response 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakio et al. (US 2019/0095367, Pub. Date Mar. 28, 2019), in view of Radhakrishnan (US 2014/0243032, Pub. Date Aug. 28, 2014), and further in view of .
As per claim 1, Kakio discloses a device management apparatus (Kakio Fig. 1, Device Manager 10) comprising: 
circuitry (see Kakio Fig.1, controller 11) configured to: 
transmit a transmission request for acquiring device information to a first port number of each of a plurality of devices connected through a network (see Kakio Fig. 2 and Para. [0038-0039], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20. A discovery packet is a command requesting basic device information. [Discovery packet is implicitly sent to a certain port of the target relay manager 20]); and 
wherein, upon acquiring the device information, the circuitry is configured to determine that the device information is information of a second device connected to the network through a first device (Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. As a result, the device manager 10 can acquire and store basic device information, such as the serial number, of each device (such as devices 40, 50 [second device]) connected locally to a relay manager 20 [first device] that can communicate through the network 60; Kakio Para. [0077], By reading information from the SNM P packet received in step S330, the controller 11 can monitor the selected device by, for example, acquiring the management information related to the selected device), the first device being a transmission destination of the transmitted transmission request (see Kakio Fig. 2 and Para. [0038], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20 [first device]);
wherein the second device is opening a port corresponding to a port number without opening another port corresponding to another port number (Claim interpretation: per Fig. 3 and its description on page 4 lines 22-30 in specification of the application, the mediation unit 22 of client PC 20 transmits the transmission request to the local printer 30b through the USB cable. Therefore, the second device [local printer 30b] is opening a second port [USB port] corresponding to the second port number [port number 50161 of Mediation Unit 22] without opening a first port corresponding to the first port number [port number 161 of Response Unit 21]. Kakio Fig. 1 and Para. [0018], Devices 40, 50 are locally connected to the relay manager 20 through a local communication connection 70. The local communication connection 70 in this example is a USB cable compatible with the USB (Universal Serial Bus) standard; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. [Device 40 implicitly is opening a USB port corresponding to a port number of Network Communication Interface 24 without opening another port corresponding to another port number]).
Kakio does not explicitly disclose:
transmit the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number, 

wherein the second device is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number.  
Radhakrishnan teaches:
transmit the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906),  
acquiring the device information as a second response to the transmission request transmitted to the second port number (Radhakrishnan Fig. 19 and Para. [0200], The method proceeds to select the next component/port in step 1906. If, however, a response was received then the connectivity database can be updated; Radhakrishnan Para. [0022], in response to receipt of an interrogation message at a port of one of the components, replying to said interrogation message with a response message, said response message including identification information of said component in receipt of the interrogation message);
the second port number and the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Radhakrishnan for transmitting the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number, acquiring the device information as a second response to the transmission request transmitted to the second port number, and wherein the second device is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number.
One of ordinary skill in the art would have been motived because it offers the advantage of evaluating the connectivity at the port (Radhakrishnan Para. [0200]).

As per claim 2, Kakio-Radhakrishnan discloses the apparatus according to claim 1 as set forth above, Kakio-Radhakrishnan also discloses wherein the transmission request transmitted to the second port number is the transmission request for the device information (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port in step 1906) of the second device connected to the network through the first device (see Kakio Fig. 1 and Para. [0040], when a discovery packet is received, the controller 21 [of first device] sends basic device information related to one of the devices recognized through the local communication interface 25 (such as devices 40, 50 [second device])).
The same rationale as in claim 1 applies.

As per claim 3, Kakio-Radhakrishnan discloses the apparatus according to claim 1 as set forth above, Kakio also discloses wherein upon acquiring the device information as a first response to the transmission request transmitted to the first port number (Kakio Para. [0048], the device manager 10 can also broadcast an SNMP discovery packet over the network 60, receive a response from any network device that received the broadcast discovery packet, and thereby acquire and store basic device information for each network device (such as device 30) connected to the network 60. [Discovery packet is implicitly sent to a certain port of device 30]), the circuitry is configured to determine that the device information is information of a device of the plurality of devices that is the transmission destination of the transmission request (Kakio Paras. [0031-0032], In response to a process request by SNMP from the device manager 10, the SNMP agent acquires and returns to the device manager 10 information from the MIB of the device 30 (network device), or writes information to the MIB… Managing and monitoring network devices such as device 30 by the SNMP manager is a common process using SNMP; see Kaiko Fig. 1 and Kaiko Para. [0048], the device manager 10 can also broadcast an SNMP discovery packet over the network 60, receive a response from any network device that received the broadcast discovery packet, and thereby acquire and store basic device information for each network device (such as device 30) connected to the network 60).  

As per claim 4, Kakio discloses a device management system (Kakio Fig. 1, system 1) comprising: 2Docket No.: 21RT-006 App. No.: 17/226,336 
a device management apparatus (Kakio Fig.1, Device Manager 10); and 
a plurality of devices connected to the device management apparatus through a network (see KaKio Fig. 1, devices 20-50 connected to Device Manager through network 60), 
wherein the device management apparatus includes (Kakio Fig. 1, Device Manager 10)
(see Kakio Fig. 1, controller 11) configured to: 
transmit a transmission request for acquiring device information to a first port number of each of the plurality of devices connected through the network (see Kakio Fig. 2 and Para. [0038-0039], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20. A discovery packet is a command requesting basic device information. [Discovery packet is implicitly sent to a certain port of the target relay manager 20]); and 
wherein, upon acquiring the device information, the circuitry is configured to determine that the device information is information of a second device connected to the network through a first device (Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. As a result, the device manager 10 can acquire and store basic device information, such as the serial number, of each device (such as devices 40, 50 [second device]) connected locally to a relay manager 20 [first device] that can communicate through the network 60; Kakio Para. [0077], By reading information from the SNM P packet received in step S330, the controller 11 can monitor the selected device by, for example, acquiring the management information related to the selected device), the first device being a transmission destination of the transmitted transmission request (see Kakio Fig. 2 and Para. [0038], In step S130, the discovery device 12 sends a specific discovery packet to discover a device of connection number N from the network communication interface 19 to the target relay manager 20 [first device]), 
wherein the second device is opening a port corresponding to a port number without opening another port corresponding to another port number (Claim interpretation: per Fig. 3 and its description on page 4 lines 22-30 in specification of the application, the mediation unit 22 of client PC 20 transmits the transmission request to the local printer 30b through the USB cable. Therefore, the second device [local printer 30b] is opening a second port [USB port] corresponding to the second port number [port number 50161 of Mediation Unit 22] without opening a first port corresponding to the first port number [port number 161 of Response Unit 21]. Kakio Fig. 1 and Para. [0018], Devices 40, 50 are locally connected to the relay manager 20 through a local communication connection 70. The local communication connection 70 in this example is a USB cable compatible with the USB (Universal Serial Bus) standard; Kakio Para. [0046], The device manager 10 sends a request including connection identification information, that is, a discovery packet, through the network 60 to the relay manager 20, and receives through the network 60 from the relay manager 20 basic device information about the device connected to the local communication connection 70 corresponding to the specified connection identification information. [Device 40 implicitly is opening a USB port corresponding to a port number of Network Communication Interface 24 without opening another port corresponding to another port number]), and 
(Kakio Fig. 1, Relay Manager 20) includes 
circuitry (see Kakio Fig. 1, controller 21) configured to: 
in response to the transmission request, transfer the transmission request to the second device connected to the network through the first device (see Kakio Fig. 1 and Para. [0040], when a discovery packet is received, the controller 21 [of first device] sends basic device information related to one of the devices recognized through the local communication interface 25 (such as devices 40, 50 [second device])); and 
transfer to the device management apparatus, the device information included in the response to the transmission request from the second device Kakio Para. [0074], In step S450, the controller 21 (second process request generator 22), based on the response from the selected device [second device] (the USB command after processing by the selected device), generates an SNMP packet; Kakio Para. [0076], In step S460, the controller 21 (communication controller 23) sends, from the network communication interface 24, the SNMP packet generated in step S450 to the device manager 10).  
Kakio does not explicitly disclose:
wherein the device management apparatus configured to:
transmit the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number, 

wherein the second device is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number, and
the transmission request transmitted to the second port number. 
Radhakrishnan teaches:
transmit the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906), 
acquiring the device information as a response to the transmission request transmitted to the second port number (Radhakrishnan Fig. 19 and Para. [0200], The method proceeds to select the next component/port in step 1906. If, however, a response was received then the connectivity database can be updated; Radhakrishnan Para. [0022], in response to receipt of an interrogation message at a port of one of the components, replying to said interrogation message with a response message, said response message including identification information of said component in receipt of the interrogation message)
the second port number and the first port number (Radhakrishnan Fig. 19 and Para. [0200], An interrogation message or repeat request message is sent depending on whether the candidate component/port [first port number] selected is scanned for the first time or further ports in the same component are trying to be reached. Step 1907 shows the method waiting for the response message. If no response is received, the method proceeds to step 1908 where the connectivity database is updated with the information that no response is received from the scanned port. The method proceeds to select the next component/port [second port number] in step 1906), and
the transmission request transmitted to the second port number (Radhakrishnan Fig. 19 and Para. [0200], The method proceeds to select the next component/port [second port number] in step 1906). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kakio in view of Radhakrishnan for wherein the device management apparatus configured to: transmit the transmission request to a second port number of at least one device of the plurality of devices that does not respond to the transmission request transmitted to the first port number, acquiring the device information as a response to the transmission request transmitted to the second port number, wherein the second device is opening a second port corresponding to the second port number without opening a first port corresponding to the first port number, and the transmission request transmitted to the second port number. 
(Radhakrishnan Para. [0200]).

Claim 5 is method claim reciting similar subject matters to those recited in the apparatus claim 1, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yusko et al. (US 2004/0001496) Method And Apparatus For PPP Auto-Connect;
Shibata (US 2019/0182405) Communication Device And Non-Transitory Computer-Readable Recording Medium Storing Computer-Readable Instructions For Communication Device;
Suzuki (US 2019/0227758) Information Processing Apparatus Transmitting Requests And Communication Apparatus Receiving The Requests;
Inoue (US 2011/0023085) Information Processing Apparatus, Control Method Of The Information Processing Apparatus, Storage Medium, And Program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453